Citation Nr: 1442951	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  09-40 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for cardiac disability, including ischemic heart disease, atrial fibrillation, and cardiomyopathy, to include as due to exposure to an herbicidal agent.

3.  Entitlement to service connection for hypertension, to include as due to exposure to an herbicidal agent.


REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to September 1971.

The issue of entitlement to service connection for tinnitus comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, on behalf of the RO in Montgomery, Alabama.  The issues of entitlement to service connection for cardiac disability and hypertension come to the Board on appeal from an April 2009 rating decision by the RO in Montgomery, Alabama.  In October 2010, a rating decision was issued by the RO in Muskogee, Oklahoma, wherein the issue of entitlement to service connection for ischemic heart disease was denied.  This claim is now an aspect of the Veteran's claim of entitlement to service connection for cardiac disability.  See Brokowsky v. Shinseki, 23 Vet. App. 79, 84 (2009).

In February 2014, the Veteran testified at a hearing with the undersigned.  A transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

I. Tinnitus

Pursuant to his claim of entitlement to service connection for tinnitus, the Veteran was provided a VA examination in September 2008.  During that examination, the Veteran endorsed constant, bilateral tinnitus.  With respect to the alleged onset of his tinnitus, the Veteran stated that there was a gradual onset approximately 10 years prior, marking sometime in 1998.  Ultimately, the examiner opined as follows:

Due to reported time frame of onset being long after discharge from active military service, [tinnitus] is not likely due to military noise exposure.

The September 2008 VA examiner's opinion is wholly predicated on the onset of tinnitus being many years after the Veteran's discharge from active duty.  However, service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in or due to service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2013); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  The evidence of record demonstrated that the Veteran was exposed to in-service acoustic trauma, and that his puretone thresholds shifted downward by 5 decibels at two frequencies when comparing his entrance and exit examinations.  (NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Those are the figures on the left and are not in parentheses. Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)   Further, the evidence demonstrated a current diagnosis of bilateral tinnitus.  Additionally, during the February 2014 Board hearing, the Veteran testified that his statements during the September 2008 VA examination regarding the onset of his tinnitus were incorrect upon reflection.  The Veteran stated that he had experienced tinnitus since his active duty.  Without a rationale that considers factors beyond the time gap between the Veteran's service discharge and reported tinnitus onset, the Board finds that the September 2008 VA examination is not adequate for purposes of adjudicating the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).   As such, the Board finds that a remand is required in order to obtain a supplemental opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II. Cardiac Disability and Hypertension

First, generally, VA must consider all possible theories of entitlement raised by the claimant or the evidence of record.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008).  According to an August 2000 private treatment report, a doctor suggested that a cardiac disability may be etiologically related to the Veteran's alcohol intake.  In a January 2009 rating decision, service connection was granted for the Veteran's posttraumatic stress disorder (PTSD) with alcohol dependence in remission.  Although the Veteran has not asserted this, the Board finds that the evidence of record reasonably raises the issue of entitlement to cardiac disability secondary to alcohol dependence associated with the Veteran's service-connected PTSD.  This issue was not address by the RO or the VA examiners in the development or adjudication of the Veteran's claim.  As such, the Board finds that the Veteran's claim of entitlement to service connection for cardiac disability, including ischemic heart disease, atrial fibrillation, and cardiomyopathy, to include as due to exposure to an herbicidal agent, must be remanded for additional development.

Second, the Veteran was provided a VA examination in October 2010 pursuant to his claim of entitlement to service connection for cardiac disability, including ischemic heart disease, atrial fibrillation, and cardiomyopathy, to include as due to exposure to an herbicidal agent.  Subsequent to this examination, the Veteran submitted private treatment reports and articles.  Given that this evidence was not available to the October 2010 VA examiner for review, the Board finds that a remand is also warranted in order for a VA examiner to consider this evidence.

Finally, with respect to the Veteran's claim of entitlement to service connection for hypertension, the Board finds this claim is inextricably intertwined with his claim of entitlement to service connection for cardiac disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  This is so because the Board finds that a decision on the latter claim may affect the disposition of the former claim.  As such, the Board finds that remanding for the service connection for hypertension is required for contemporaneous adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the September 2008 VA examiner (or an appropriate substitute) in order to obtain a supplemental opinion.  The Veteran's claims folder must be provided to and contemporaneously reviewed by the examiner.  The examiner must opine as to whether the Veteran's current tinnitus was incurred in or due to his military service, to include as due to acoustic trauma.  In so doing, the examiner must consider and discuss all of the relevant evidence of record, including, but not limited to, the puretone threshold shifts when comparing the Veteran's service entrance and exit examinations.  Moreover, the examiner must address the Veteran's assertions as to the onset and course of his tinnitus. 

All rendered opinions must be accompanied by a thorough rationale.

2.  The AOJ must also provide the Veteran a VA examination to determine the nature of any current cardiac disability, to include a specific determination as to whether ischemic heart disease is present.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The Veteran's lay statements, and any other pertinent clinical findings of record, must be taken into account.  The examiner must then opine as to whether any current cardiac disability, including, but not limited to, ischemic heart disease, atrial fibrillation, and cardiomyopathy, was/were

(a) incurred in or due to his active duty, to include exposure to an herbicidal agent;

OR

(b) caused for aggravated by his service-connected diabetes mellitus, type II, and/or alcohol dependence associated with his service-connected PTSD.

If, and only if, the examiner answers in the affirmative to either of these questions, the examiner must also provide an opinion as to whether the Veteran's hypertension is caused by or due to the cardiac disability for which the examiner rendered a positive opinion.  

All rendered opinions must be accompanied by a thorough rationale.

3.  The AOJ must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Once the above actions have been completed, the AOJ must re-adjudicate the Veteran's claims on appeal, to include consideration of all relevant evidence of record.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

